THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is
entered into as of January 12, 2004 by and among SYNALLOY CORPORATION, a
Delaware corporation ("Parent"), and each of Parent's Subsidiaries identified on
the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a "Borrower," and individually and
collectively, jointly and severally, as "Borrowers"), and WELLS FARGO FOOTHILL,
INC., formerly known as Foothill Capital Corporation, a California corporation
("Lender").

WITNESSETH:

WHEREAS, Borrowers and Lender are parties to that certain Loan and Security
Agreement dated as of July 26, 2002, as amended by that certain First Amendment
to Loan and Security Agreement dated as of January 28, 2003, and as further
amended by that certain Second Amendment to Loan and Security Agreement and
Consent dated as of July 24, 2003 (as amended, restated, supplemented or
otherwise modified from time to time, the "Loan Agreement") (capitalized terms
used herein without definition shall have the respective meanings ascribed to
such terms in the Loan Agreement); and

WHEREAS, Borrowers have requested that certain terms and conditions of the Loan
Agreement be amended; and

WHEREAS, Lender has agreed to the requested amendments on the terms and
conditions set forth herein;

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


AMENDMENTS TO THE LOAN AGREEMENT

.





Amendment to Section 1.1 of the Loan Agreement
.
Section 1.1
of the Loan Agreement, "
Definitions
", is hereby amended and modified by deleting clause (f) of the definition of "
Permitted Dispositions
" and by substituting the following in lieu thereof:

"(f) the transfer by Parent to Northern Dye of not more than 5% of the Stock of
Blackman Uhler held by Parent so long as Northern Dye duly executes and delivers
a supplement to the Northern Pledge Agreement, in form and substance
satisfactory to, Lender, pledging such transferred Stock to Lender."

Amendment to Section 7.20 of the Loan Agreement
.
Section 7.20
of the Loan Agreement, "
Financial Covenants
", is hereby amended and modified by deleting such subsection 7.20(a)(i)
("Minimum EBITDA") in its entirety and by inserting the following in
substitution thereof:

"(i) Minimum EBITDA. EBITDA, measured on a fiscal month-end basis, of not less
than the required amount set forth in the following table for the applicable
period set forth opposite thereto;

Applicable Amount

Applicable Period

$3,000,000

For the 12-month period ending November 30, 2003

$3,000,000

For the 12-month period ending December 31, 2003

$3,000,000

For the 12-month period ending January 31, 2004

$3,000,000

For the 12-month period ending February 29, 2004

$3,000,000

For the 12-month period ending March 31, 2004

$3,425,509

For the 12-month period ending April 30, 2004

$3,355,661

For the 12-month period ending May 31, 2004

$3,112,341

For the 12-month period ending June 30, 2004

$3,236,193

For the 12-month period ending July 31, 2004

$3,486,565

For the 12-month period ending August 31, 2004

$3,268,700

For the 12-month period ending September 30, 2004

$3,776,040

For the 12-month period ending October 31, 2004

$3,830,610

For the 12-month period ending November 30, 2004

$3,799,500

For the 12-month period ending December 31, 2004

; provided, however, that based upon Borrower's Projections delivered to Agent
pursuant to Section 6.3(c) no later than December 1, 2004, Lender shall
establish monthly EBITDA covenants for each fiscal month after December 2004,
and the covenants shall be presented to Borrower for its approval, which
approval shall not be unreasonably withheld. In the event Borrower does not
approve the proposed covenants, Lender shall establish such covenants, in its
Permitted Discretion, based upon Borrower's Projections for the applicable
fiscal year."


NO OTHER AMENDMENTS AND WAIVERS.

Except as otherwise expressed herein, the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
Lender under the Loan Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Loan Agreement or any of the other
Loan Documents. Except for the amendment and waiver set forth above, the text of
the Loan Agreement and all other Loan Documents shall remain unchanged and in
full force and effect and each Borrower hereby ratifies and confirms its
obligations thereunder. This Amendment shall not constitute a modification of
the Loan Agreement or a course of dealing with Lender at variance with the Loan
Agreement such as to require further notice by Lender to require strict
compliance with the terms of the Loan Agreement and the other Loan Documents in
the future, except as expressly set forth herein. Each Borrower acknowledges and
expressly agrees that Lender reserves the right to, and does in fact, require
strict compliance with all terms and provisions of the Loan Agreement and the
other Loan Documents. Borrowers have no knowledge of any challenge to Lender's
claims arising under the Loan Documents or the effectiveness of the Loan
Documents.


CONDITIONS PRECEDENT TO EFFECTIVENESS

.



This Amendment shall become effective and be deemed effective upon Lender's
receipt of each of the following in form and substance acceptable to Lender
(such date being the "Third Amendment Effective Date"):

 1. counterparts of this Amendment duly executed by Borrowers and Lender;
 2. a Pledge Agreement Supplement duly executed by Northern Dye Equities, LLC
    ("Northern Dye") with respect to the 5% equity interests in Blackman Uhler,
    LLC being transferred from Parent to Northern Dye, together with any
    certificates representing the equity interests pledged thereunder, as well
    as stock powers with respect thereto endorsed in blank;
 3. an amendment to the Pledge Agreement dated July 26, 2002 (as amended,
    restated, supplemented or otherwise modified from time to time) duly
    executed by Parent, Synalloy Metals, Inc., a Tennessee corporation, Delmet,
    Inc., a Delaware corporation, Delsoap, Inc., a Delaware corporation,
    Manufacturers Soap & Chemical Company, a Tennessee corporation,
    Organic-Pigments Corp., a North Carolina corporation, and Lender; and
 4. such other information, documents, instruments or approvals as Lender or
    Lender's counsel may reasonably require.


REPRESENTATIONS AND WARRANTIES OF BORROWERS

.



Each Borrower represents and warrants to Lender as follows:

 1. Each Borrower is duly organized and existing and in good standing under the
    laws of the jurisdiction of its organization and qualified to do business in
    any state where the failure to be so qualified reasonably could be expected
    to have a Material Adverse Change.
 2. The execution, delivery, and performance by each Borrower of this Amendment
    and the Loan Documents to which it is a party, as amended hereby, are within
    such Borrower's corporate or partnership authority, have been duly
    authorized by all necessary corporate or partnership action and do not and
    will not (i) violate any provision of federal, state, or local law or
    regulation applicable to such Borrower, the Governing Documents of any
    Borrower, or any order, judgment, or decree of any court or other
    Governmental Authority binding on any Borrower, (ii) conflict with, result
    in a breach of, or constitute (with due notice or lapse of time or both) a
    default under any material contractual obligation of any Borrower, (iii)
    result in or require the creation or imposition of any Lien of any nature
    whatsoever upon any properties or assets of any Borrower, other than
    Permitted Liens, or (iv) require any approval of any Borrower's
    shareholders, partners, or members or any approval or consent of any Person
    under any material contractual obligation of any Borrower.
 3. The execution, delivery, and performance by each Borrower of this Amendment
    and the Loan Documents to which it is a party, as amended hereby, do not and
    will not require any registration with, consent, or approval of, or notice
    to, or other action with or by, any Governmental Authority or other Person.
 4. This Amendment and each other Loan Document to which each Borrower is a
    party, and all other documents contemplated hereby and thereby, when
    executed and delivered by such Borrower will be the legally valid and
    binding obligations of such Borrower, enforceable against each Borrower in
    accordance with their respective terms, except as enforcement may be limited
    by equitable principles or by bankruptcy, insolvency, reorganization,
    moratorium, or similar laws relating to or limiting creditors' rights
    generally.
 5. No Default or Event of Default is existing.


MISCELLANEOUS

.





Counterparts. This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Amendment by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile also
shall deliver an original executed counterpart of this Amendment but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment. Reference to and Effect on
the Loan Documents. Upon the effectiveness of this Amendment, on and after the
date hereof each reference in the Loan Agreement to "this Agreement,"
"hereunder," "hereof" or words of like import referring to the Loan Agreement,
and each reference in the other Loan Documents to "the Loan Agreement"
"thereunder," "thereof" or words of like import referring to the Loan Agreement,
shall mean and be a reference to the Loan Agreement as amended hereby. Costs,
Expenses and Taxes. Borrowers agree to pay on demand all reasonable costs and
expenses in connection with the preparation, execution, and delivery of this
Amendment and the other instruments and documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for Lender with respect thereto and with respect to advising Lender as
to its rights and responsibilities hereunder and thereunder. Governing Law. The
validity of this Amendment, the construction, interpretation, and enforcement
hereof, and the rights of the parties hereto with respect to all matters arising
hereunder or related hereto shall be determined under, governed by, and
construed in accordance with the laws of the State of Georgia, without regard to
the conflicts of law principles thereof. Loan Document. This Amendment shall be
deemed to be a Loan Document for all purposes.

[SIGNATURE PAGE TO FOLLOW]

IN WITNESS WHEREOF

, the parties hereto have caused this Amendment to be executed and delivered as
of the date first above written.



 

[SIGNATURES OMITTED]